ALLOWABILITY NOTICE
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 32 is considered invoking a means plus function for “at least one structure formed in a peripheral wall exterior to and vertically along the containment structure.” Page 9 of the specification teaches a pull tab, which is considered sufficient structure for the place holder. 
Claim 35 is considered invoking a means plus function for “at least one feature formed in the peripheral wall of the containment structure” which is not modified by sufficient structure. Page 14 teaches an O-ring, which is considered sufficient structure. 
Claim 37 is considered invoking a means plus function since “at least one turbulent structure” is not modified by sufficient structure. Page 15 of the specification teaches ribs, which is considered sufficient structure.  
Claim 46 is considered invoking a means plus function for “at least one structure formed in a peripheral wall exterior to and vertically along the containment structure.” Page 9 of the specification teaches a pull tab, which is considered sufficient structure for the place holder. 
Claim 47 is considered invoking a means plus function for “at least one feature formed in the peripheral wall of the containment structure” which is not modified by sufficient structure. Page 14 teaches an O-ring, which is considered sufficient structure. 
Claim 52 is considered invoking a means plus function for “a structure for allowing air to escape” since the generic placeholder is not modified by sufficient structure. The valve taught in the specification on page 13 is considered sufficient structure for the generic placeholder. 
Claim 56 is considered invoking a means plus function for “at least one structure formed in a periphery of the containment structure.” Page 9 of the specification teaches a pull tab, which is considered sufficient structure for the place holder. 
Claim 57 is considered invoking a means plus function for “at least one feature formed in the peripheral wall of the containment structure” which is not modified by sufficient structure. Page 14 teaches an O-ring, which is considered sufficient structure. 
Claim 60 is considered invoking a means plus function for “at least one feature formed in the peripheral wall of the containment structure” which is not modified by sufficient structure. Page 14 teaches an O-ring, which is considered sufficient structure. 
Claim 61 is considered invoking a means plus function since “at least one turbulent structure” is not modified by sufficient structure. Page 15 of the specification teaches ribs, which is considered sufficient structure.  
All the claims depending on claims that recite generic placeholders that are not modified by sufficient structure are considered invoking a means plus function for the specific limitations since they do not recite sufficient structure. 

Allowable Subject Matter
Claims 31-38 and 40-61 are allowed for the reasons stated in the Final Rejection mailed 1/8/2021.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628.  The examiner can normally be reached on Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.